Valcent Products Inc. (A Development Stage Company) Interim Consolidated Financial Statements For the Three Months Ended June 30, 2009 and 2008 Unaudited and Prepared by Management (Expressed in Canadian Dollars) Index Page Interim Consolidated Financial Statements 2 Interim Consolidated Balance Sheets 2 Interim Consolidated Statements of Operations and Deficit 3 Interim Consolidated Statements of Cash Flows 4 Notes to the Interim Consolidated Financial Statements 5 - 16 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4 3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the interim financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these interim consolidated financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of the interim consolidated financial statements by an entity’s auditor. /s/ “F. George Orr” F. George Orr Chief Financial Officer and Director 1 Valcent Products Inc. (A Development Stage Company) Interim Consolidated Balance Sheets Unaudited and Prepared by Management (Expressed in Canadian Dollars) June 30, 2009 March 31, 2009 ASSETS Current Cash and cash equivalents $ $ Accounts receivable (Note 5) Prepaid expenses Inventories (Note 6) Property and Equipment (Note 3) Product License (Note 4) 1 1 $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIENCY) Current Accounts payable and accrued liabilities $ $ Promissory notes payable (Note 7) Due to related parties (Note 8) Convertible notes - Shareholders' Equity (Deficiency) Share capital (Note 10) Contributed surplus Commitment to issue shares (Note 11) Conversion component of convertible notes - Accumulated deficit from prior operations ) ) Accumulated deficit during the development stage ) ) ) $ $ Going-concern (Note 1), Commitments (Notes 4, 5, 7, 9, and 11), and Subsequent events (Note 12) On behalf of the Board (signed)“F. George Orr” Director See notes to the Interim Consolidated Financial Statements 2 Valcent Products Inc. (A Development Stage Company) Interim Consolidated Statements of Operations and Deficit Unaudited and Prepared by Management (Expressed in Canadian Dollars) For the Three Months Ended June 30, 2009 For the Three Months Ended June 30, 2008 Expenses Product development costs $ $ Interest, accretion and financing costs Professional fees Office and miscellaneous Amortization Filing and transfer agent fees Investor relations Travel Rent Advertising and media development Interest on long-term debt - Loss from Operations Other (Income) Expense Foreign exchange gain ) ) Net Loss and Comprehensive Loss for Year ) ) Deficit During Development Stage, Beginning of Year ) ) Deficit During Development Stage, End of Year $ ) $ ) Loss Per Share – Basic and diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding See notes to the Interim Consolidated Financial Statements 3 Valcent Products Inc. (A Development Stage Company) Interim Consolidated Statements of Cash Flows Unaudited and Prepared by Management (Expressed in Canadian Dollars) For the Three Months Ended June 30, 2009 For the Three Months Ended June 30, 2008 Cash Provided By (Used In) Operating Activities Net loss for year $ ) $ ) Items not involving cash Interest, accretion and financing on convertible notes Product development - Investor relations Interest and penalties - Amortization Foreign exchange loss (gain) ) ) Changes in non-cash working capital items capital items ) Investing Activity Property and equipment ) ) Financing Activities Advances from related parties ) Proceeds from issuance of common shares, net - Promissory notes payable ) - Proceeds from commitment to issue shares Repayments of long-term debt - ) (Decrease) Increase in Cash During Period ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See notes to the Interim Consolidated Financial Statements 4 Valcent Products Inc. (A Development Stage Company) Consolidated Statements of Operations and Deficit (Expressed in Canadian Dollars) Years Ended March 31 1.Nature of Business and Ability to Continue as a Going-Concern Valcent Products Inc. (the “Company”) was incorporated under the Alberta Business Corporations Act on January 19, 1996.The Company is in the development stage and is engaged principally in the research and development of consumer and industrial products and processes for global markets. While the information presented in the accompanying interim consolidated financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations, and cash flows for the interim periods presented. The disclosures provided herein are incremental to those included with the annual consolidated financial statements. These interim financial statements follow the same accounting policies and methods of their application as the March 31, 2009 annual financial statements. They do not, however, conform in all respects to the requirements of Canadian generally accepted accounting principles (“GAAP”) for annual statements and as such these statements should be read in conjunction with our March 31, 2009 annual financial statements. These consolidated interim financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) applicable to a going-concern, which assumes the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The Company incurred a net loss of $996,043 for the three months ended June 30, 2009(2008 - $2,916,081) and as at June 30, 2009, the Company had a total accumulated deficit of $46,489,614 (2008- $29,791,532) and a working capital deficiency of $609,894 (2008 - $4,887,347). The Company’s ability to continue as a going-concern is dependent upon the economic development of its products, the attainment of profitable operations and the Company’s ability to obtain further financing. The Company is currently seeking additional funding to finance its operations and obligations. Management is considering all possible financing alternatives, including equity financing, debt financing, joint-venture, corporate collaboration and licensing arrangements.However, there can be no assurance that the Company will be successful in its financing attempts. These consolidated financial statements do not include any adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going-concern. On June 22, 2009, the shareholders of the Company approved a special resolution to reorganize the capital structure of the Company by a share consolidation of its common shares on the basis of eighteen old shares for one new share (18:1) which became effective July 16, 2009. All references to common shares, stock options and warrants in these financial statements give effect to the share consolidation, unless otherwise noted. 5 Valcent Products Inc. (A Development Stage Company) Consolidated Statements of Operations and Deficit (Expressed in Canadian Dollars) Years Ended March 31 2. Significant Accounting Policies Readers should refer to the Company’s March 31, 2009 consolidated financial statements for a summary of the Company’s significant accounting principles upon which these interim consolidated financial statements are based. Presented below are certain of the Company’s significant accounting policies used in these interim consolidated financial statements: (a) Principles of consolidation These interim consolidated financial statements include the accounts of the Company and its wholly-owned, integrated subsidiaries, Valcent Products EU Limited and Valcent USA, Inc. and Valcent USA’s wholly-owned, integrated subsidiaries, Valcent Management LLC and Valcent Manufacturing Ltd. All significant inter-company transactions and balances have been eliminated. These interim consolidated financial statements also include the Company’s proportionate share of the assets, liabilities, income and expenses of Vertigro Algae Technologies, LLC and the Vertigro Joint Venture, as described in Note 5. (b) Research and product development costs Research costs are expensed as incurred. Development costs, which meet Canadian GAAP criteria including reasonable assurance regarding recoverability, are capitalized and amortized over the expected economic useful life of the product.No development costs have been deferred to date.As the Company is in the development stage, any revenue derived from the test marketing and development of products is considered to be an expense recovery and is, therefore, netted against product development costs. (c) Property and equipment The Company amortizes its leasehold improvements on a straight-line basis over the life of the lease.Other assets are amortized using the straight-line method over 10 years for building, 5 years for equipment, 3 1/3 years for computer equipment and 5 years for furniture and fixtures and automobiles. During the year of acquisition, amortization is 50% of amounts otherwise determinable. (d) Foreign currency transactions and translation The Company presents its financial statements in Canadian dollars.Amounts recorded in foreign currencies are translated into Canadian dollars as follows: (i) Monetary assets and liabilities, at the year-end exchange rates; (ii) Non-monetary assets and liabilities, at historical exchange rates; and (iii) Income and expense items, at the exchange rate in effect on the date of the transaction. Gains and losses arising from the translation of foreign currency are included in operations for the year. 6 Valcent Products Inc. (A Development Stage Company) Consolidated Statements of Operations and Deficit (Expressed in Canadian Dollars) Years Ended March 31 2.Significant Accounting Policies (Continued) (e) Use of estimates and measurement uncertainty The preparation of financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant areas requiring the use of estimates include the net realizable value of accounts receivable and inventories, impairment of property and equipment, rates of amortization, fair value of product license, amount of accrued liabilities, the variables used to calculate interest, accretion and financing costs on convertible notes, the variables used to calculate the fair value of stock-based compensation and the determination of the valuation allowance for future income tax assets. While management believes the estimates are reasonable, actual results could differ from those estimates and could impact future results of operations and cash flows. (f) Loss per share Loss per share is calculated using the weighted average number of common shares outstanding during the year. The Company uses the treasury stock method for calculating diluted earnings per share.Under this method, the dilutive effect on earnings per share is recognized on the use of the proceeds that could be obtained upon exercise of options, warrants and similar instruments.It assumes that the proceeds would be used to purchase common shares at the average market price during the period.However, the calculation of diluted loss per share excludes the effect of various conversions and the exercise of options and warrants and similar instruments that would be anti-dilutive. (g) Stock-based compensation The Company accounts for stock-based compensation expense using the fair value based method with respect to all stock-based awards to directors, employees and non-employees, including awards that are direct awards of stock and call for settlement in cash or other assets or stock appreciation rights that call for settlement by the issuance of equity instruments. Under this method, stock-based payments are recorded as an expense over the vesting period or when the awards or rights are granted, with a corresponding increase to contributed surplus. When stock options are exercised, the corresponding fair value is transferred from contributed surplus to share capital. New Canadian GAAP Accounting Standards Accounting policies adopted. On April 1, 2009 the Company adopted a new accounting standard for Goodwill and Intangible Assets, which defines the criteria for the recognition of intangible assets.The implementation of this standard did not have an impact on the Company’s financial statements. 7 Valcent Products Inc. (A Development Stage Company) Consolidated Statements of Operations and Deficit (Expressed in Canadian Dollars)
